Citation Nr: 1758587	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1967 to July 1970.  He earned the Combat Action Ribbon for his meritorious service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board videoconference hearing in June 2012.  A copy of that transcript is associated with the record.  

These issues were previously before the Board in October 2012 and March 2016, when they were remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

In January 2014, the Veteran and his representative submitted letters to the RO and to the Board requesting to withdraw all pending claims and appeals; however, the Board did not dismiss the appeal when it decided the claims on this appeal in March 2016.  In the meantime, the RO continued to develop the Veteran's other claims, and, in April 2014, the Veteran attended a VA examination relating to a hearing loss claim.  The Veteran also attended the VA skin and joints examinations ordered in the March 2016 remand.  As the Veteran continued to participate in pursuing these claims, the Board finds that these are not withdrawn and the Board maintains jurisdiction over them.


FINDINGS OF FACT

1.  The evidence of record does not indicate that either the tinea versicolor or photosensitive dermatitis were incurred in service.

2.  There is no evidence of a nexus between the Veteran's in-service hip injury and the current degenerative joint disease of the right hip, nor is there evidence the current disability manifested within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, VA regulations provide that, for a veteran who has been exposed to an herbicide agent during military service, service connection for certain enumerated diseases will be presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Finally, where a veteran served continuously for ninety (90) days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent with one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Skin Disability

The Veteran seeks service connection for a skin disability, which he contends was due to his Agent Orange exposure in the Republic of Vietnam.  He asserts that it has been present since he left service.  The Veteran testified that he began seeking treatment for his skin condition in the 1970s when it began to manifest in blisters.  He is diagnosed with both tinea versicolor and photosensitive dermatitis.  

Although neither tinea versicolor nor photosensitive dermatitis are enumerated in section 3.309 as presumptively service-connected, a veteran can establish service connection for a disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The record contains an October 2010 letter from the Veteran's private physician indicating a diagnosis of photosensitive dermatitis.  The physician noted that the Veteran reported the condition began after Agent Orange exposure in 1968-69.  The physician further noted a medical journal article indicating that approximately 0.2 percent of Korean Vietnam War veterans exposed to Agent Orange developed photosensitive dermatitis.  An October 2011 addendum indicated an additional diagnosis of tinea versicolor, and an August 2012 follow-up letter from the physician indicated persistent photosensitive dermatitis and the physician's recommended course of treatment.  Aside from a fourth note indicating that the Veteran reported he was treated by the same physician for the skin condition in the 1970s, no other records from this physician are included in the record.  The Veteran testified that he had attempted to obtain these records dating back to the 1970s, but they were destroyed.

The Veteran underwent a VA examination for the skin conditions in June 2011; however, the Board determined in the prior remand that this examination was inadequate because the examiner both failed to fully examine the Veteran's skin conditions and based a negative opinion solely on the fact that dermatitis is not enumerated in section 3.309 as presumptively service-connected.  The Board assigns this opinion no probative weight.

The Veteran underwent a second VA skin examination in November 2016.  The examiner conducted a review of the Veteran's claims file and service treatment records, as well as a physical examination of the Veteran.  The examiner also noted that the Veteran reported he had the skin conditions on his chest since 1970, and that they flare up periodically, becoming red and blistered.  The examiner identified diagnoses of photosensitive dermatitis and tinea versicolor.  

The examiner opined in a May 2017 addendum that it is less likely than not that the skin disabilities identified were incurred in service or caused by the Agent Orange exposure.  The examiner noted that the study cited by the Veteran's private physician did not establish a direct causal effect of exposure to Agent Orange resulting in photosensitive dermatitis, but rather indicated a coincidence of these two factors in 0.2 percent of the population studied.  The examiner stated that there was no objective evidence in the record linking the photosensitive dermatitis to service, as there were no complaints of any skin condition in the service treatment records and no records of treatment for the condition prior to 2010.  Further, the examiner noted that tinea versicolor is a common fungal infection, and that the absence of complaints regarding such an infection in the Veteran's service treatment records made it more likely that the infection occurred after service.  

After review of the above evidence, the Board finds that service connection for a skin disability is not warranted.  The evidence in favor of service connection is the opinion letter from the Veteran's private physician.  However, the rationale used to connect the Veteran's current skin disability to his service is supported only by the study showing a correlation between Agent Orange and photosensitive dermatitis in a small portion of the population studied.  Further, the physician did not explicitly state his opinion that the Veteran's photosensitive dermatitis was caused by his exposure to Agent Orange, only noting that the Veteran reported the condition began after his time in Vietnam.  The Board finds that this medical opinion does not outweigh the VA examiner's negative opinion, as its probative weight is low for the foregoing reasons.  As such, the Board finds that the Veteran's skin disability is not caused by his conceded exposure to Agent Orange.

Despite the Veteran's contention that he has been experiencing the skin disability since he left service, there is no objective evidence indicating that he incurred the condition in service.  Although he remained on active duty for over a year after returning from Vietnam, and sought treatment for a variety of complaints including low back pain, urological problems, and an arm injury both during and after his deployment, there are no complaints of a rash or other skin problems in the Veteran's service treatment records.  There are also no records indicating that the Veteran sought treatment shortly after service for the skin conditions.  

Accordingly, as the evidence does not indicate that the skin disability was incurred in service or caused by exposure to Agent Orange, service connection is not warranted.


II.  Right Hip Disability

The Veteran also seeks service connection for a right hip disability, which he contends was caused when the armored personnel vehicle he was using as cover from enemy fire moved, hitting him and causing him to fall.  He asserts that he has experienced pain in the joint since he left service.  

The Veteran's private treatment records reflect a diagnosis of degenerative joint disease (DJD) in the right hip made in September 2005.  The Veteran underwent a total hip replacement of the right hip in 2010.

A veteran's reports of an injury sustained during combat are sufficient to establish the occurrence of these injuries and related symptoms under the combat presumption.  38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304(d).  This presumption also extends to reports of a permanent disability that begins at the time of injury in order to establish incurrence during service.  Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012).  However, "[e]ven when the statutory combat presumption applies, a veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury."  Id. at 999, n.9.  As such, the Veteran would have to show that the "disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id. at 1000.

The Veteran underwent VA hip examinations in June 2011 and December 2012.  Both of these indicated a decreased range of motion and complaints of ongoing pain in the right hip.  The Board found in the prior remand that the opinions from these examinations were inadequate, as they disregarded the Veteran's lay statements that he had pain since the incident in service.  

A November 2016 VA medical opinion did consider the Veteran's lay statements, but opined that it is less likely than not that the right hip DJD was caused by the Veteran's injury in service.  The examiner noted a report of posterior right thigh pain and a partial tear in the right biceps femoris muscle while in service in 1969; however, the examiner noted that the Veteran did not report any such problems on his separation examination, and that he did not seek treatment for right hip pain until more than 30 years after leaving service.  Further, the examiner noted that the Veteran's total hip replacement was a bilateral condition, and that he had both hips replaced in succession.  

After review of the above evidence, the Board finds that service connection for a right hip disability is not warranted.  Although the Veteran testified competently and credibly as to ongoing pain in his right hip, there is no evidence of a nexus or a causal relationship between the injury in service to the Veteran's right hip and the Veteran's current bilateral disability.  The Board notes that, in addition to the lack of right hip or thigh complaints on the Veteran's separation examination, the Veteran did not seek any long-term follow-up treatment for the right thigh pain reported in 1969.  The Veteran also did not seek follow-up care for the combat injury while on active duty after returning to the United States from his deployment, and it appears he did not seek care for the disability until 2005.  There is therefore no evidence that arthritis manifested within a year of separation.  

There is no evidence of a nexus between the Veteran's in-service injury and his current right hip disability, or that the DJD manifested within a year of separation from service.  Accordingly, service connection for this disability is not warranted. 

ORDER

Service connection for a skin disability and a right hip disability is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


